Being unable to agree with the majority, I respectfully dissent.
Qualified immunity is not unconditional immunity.  The officers' seizure of appellant must have been reasonable in light of the information in the possession of the officers as they made their decision to act.
Here, appellant was not fleeing; his individual characteristics did not match the description of the individual as told to the officers, except that he was a "black male."
Resolving the factual issues in favor of appellant, as we are required to do in a motion for summary judgment, I believe the trial court erred in granting appellees' motion for summary judgment and, therefore, I would reverse the trial court's decision.